UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8552


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN DESMOND PETERSON, a/k/a Primo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (3:94-cr-00046-H-3)


Submitted:    April 23, 2009                  Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Desmond Peterson, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven   Desmond    Peterson      appeals   from    the    district

court’s order denying his motion for reconsideration of a prior

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Peterson, No.

3:94-cr-00046-H-3 (E.D.N.C. Oct. 17, 2008).                  We dispense with

oral   argument   because      the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before     the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2